Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 1 of 13 PagelD #: 4

EXHIBIT A

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 2 of 13 PagelD #: 5

EFiled: Dec 20 2018 04:33PNSTR 4S

Transaction ID 62791171 Af Gags

Case No, N18C-12-229 EMD ab
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE OR

 

JEANETTE WRIGHT, )
) C.A. No.
Plaintiff, )
)
v. }
)
NATIONAL RAILROAD PASSENGER _ )
CORPORATION, TRADING AS )
AMTRAK, ) TRIAL BY JURY OF
) SIX DEMANDED
Defendant. )
COMPLAINT
1. Plaintiff is and at all times relevant hereto was a resident of Prince George’s

County, Maryland. Plaintiff currently resides at 5700 Federal Court, Upper Marlboro,
Maryland 20772.

2. The Defendant is a federally chartered corporation with headquarters located in
Washington, D.C, and a place of business located at 100 South French Street,
Wilmington, Delaware 19801 (“the Wilmington AMTRAK station” or “the Wilmington
station”),

3, Pursuant to 49 U.S.C. § 24301(b), the Defendant’s principal office and place of
business is located in Washington, D.C., and federal law requires service on the
Defendant by certified mail directed to: Eleanor D. Acheson, Chief Legal Officer,
General Counsel & Corporate Secretary, National Railroad Passenger Corporation, 1
Massachusetts Avenue NW, Washington, DC 20001. The Defendant has also agreed to
accept service through its registered agent, CT Corporation, located at 1015 15" Street
NW, Suite 1000, Washington, DC 20005.

4, At all times pertinent hereto, Plaintiff was a business invitee of the Defendant.

 

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 3 of 13 PagelD #: 6

5, This action arises out of a slip and fall accident that occurred on January 23, 2017,
at the Wilmington AMTRAK station.
6. The facts of the accident are as follows:
a. Plaintiff travelled to the Wilmington station by train from another
AMTRAK station in Washington, D.C.
b. After exiting the train at the Wilmington station, Plaintiff walked down a
set of stairs that led away from the train platform.
c. It was raining outside the Wilmington station, and the walkway at the
bottom of the stairs was wet.
d. There were no warnings of any sort provided to alert passengers that the
floor was wet.
e, When Plaintiff stepped from the last stair onto the floor below, the wet
walkway caused her left foot to slip.
f, Plaintiff was thrown off balance, fell, and sustained multiple injuries.
7. The Defendant was negligent per se as follows:
a. Section 302 of the New Castle County Property Maintenance Code (“the
Property Maintenance Code”) mandates that “[a]ll sidewalks, walkways,
stairs, driveways, patking spaces and similar area shall be kept in a proper
state of repair, and maintained free from hazardous conditions.”
b. The Defendant permitted water to accumulate at the bottom of the stairs in

a significant enough quantity to create a slipping hazard.

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 4 of 13 PagelD #: 7

c. As such, the Defendant failed to keep the stairs and walkways of the
Wilmington station free from hazardous conditions as mandated by the
Property Maintenance Code,

d, The Property Maintenance Code was created to protect individuals from
physical injuries caused by improperly maintained properties.

e. Plaintiffis in the class of persons whom the Property Maintenance Code
was designed to protect.

£ Plaintiff's injuries are of the type the Property Maintenance Code was
designed to protect against.

8, The Defendant was generally negligent as follows:

a. The Defendant failed to make the Defendant’s business premises
reasonably safe. See, ¢.g., Hamm v. Ramunno, 281 A.2d 601, 603
(Del.1971).

b. The Defendant failed to inspect its property for dangers.

c. The Defendant failed to prevent Plaintiff's injuries, for example, by
cleaning up the water on the floor or placing rugs on the floor to prevent
individuals like Plaintiff from slipping on the wet floor

d. The Defendant failed to warn Plaintiff, a business invitee, of the water on
the floor.

9. The Defendant was further negligent in that the actions of its agents constituted a
deviation from the standard of reasonably prudent persons under like circumstances.

10, The Defendant's negligence directly and proximately caused Plaintiff's accident,

 

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 5 of 13 PagelD #: 8

“11. Asa result of that accident, Plaintiff has experienced and will experience
conscious pain and suffering, loss of enjoyment, permanent injury, bodily impairment,
lost wages, medical expenses, disfigurement, and physical injury.

WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against the
Defendant for damages generally, for special damages to be shown at trial, for an award

of future medical expenses and lost wages, and for the costs of this action.

SCHWARTZ & SCHWARTZ

By:_ /s/Gwendolyn M. Osborn-Gustayson
GWENDOLYN M. OSBORN-GUSTAVSON
Delaware Bar ID No, 6570
1140 South State Street
Dover, Delaware 19901
(302) 678-8700

Dated: December 20, 2018

 

 
SUPERIOR COURT
CIVIL CASE INFORMATION STATEMENT. (CIS)

COUNTY: NEW CASTLE

CIVIL ACTION NUMBER:

Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 6 of 13 PagelD #: 9

EFiled: Dec 20 2018 04:33PIR@s
Transaction ID 62791171 Oe
Case No. N18C-12-229 EMD

 

 

 

 

CAPTION:

JEANETTE WRIGHT, Plaintiff

v.

NATIONAL RAILROAD PASSENGER
CORPORATION, TRADING AS AMTRAK,
Defendant. ,

ATTORNEY NAME(S):
Gwendolyn M. Osborn-Gustavson

FIRM NAME:
Schwartz & Schwartz,
Attorneys at Law, PA.

ADDRESS:

1140 South State Street
P.O. Box 541

Dover, DE 19903

'TRBLEPHONE NUMBER:
(302) 678-8700

FAX NUMBER:
(302) 678-8702

E-MAIL ADDRESS:
gwen@schwartzandschwartz.com

 

Civil Case Code; CPIN
Civil Case Type: Personal Injury
MANDATORY NON-BINDING ARBITRATION (MNA):_ NO

NAME AND STATUS OF PARTY FILING COMPLAINT:
JEANETTE WRIGHT,
Plaintiff

DOCUMENT TYPE:
Complaint

JURY DEMAND: X YES

IDENTIFY ANY RELATED CASES NOW PENDING IN THE
SUPERIOR COURT BY CAPTION AND CIVIL ACTION
NUMBER INCLUDING JUDGE'S INITIALS:

None,

EXPLAIN THE RELATIONSHIP(S):
N/A

OTHER UNUSUAL ISSUES THAT AFFECT CASE
MANAGEMENT:
None,

(IF ADDITIONAL SPACE IS NEEDED, PLEASE ATTACH
PAGES)

 

 

 

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 7 of 13 PagelD #: 10

   

EFiled: Dec 20 2018 04:33P
Transaction ID 62791171
‘Case No. N18C-12-229 EMD
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 
 

i
eB

 
  
 

JEANETTE WRIGHT, )
} C.A. No.
Plaintiff, )
)
v. )
)
NATIONAL RAILROAD PASSENGER _)
CORPORATION, TRADING AS )
AMTRAK, ) TRIAL BY JURY OF
) SIX DEMANDED
Defendant, )
RULE 3 STATEMENT

 

UNDERSIGNED COUNSEL hereby deposes and certifies as follows:

1. Photocopies of documentary evidence relating to special damages, if any,
will be provided to counsel once an appearance is entered.

2, Copies of plaintiff's past three years' income tax are in her possession or
have been applied for, and will be supplied forthwith and without further request

when an appearance is made on behalf of the Defendant.

SCHWARTZ & SCHWARTZ

/s/Gwendolyn M. Osborn-Gustayson
GWENDOLYN M. OSBORN-GUSTAVSON

Delaware Bar ID No. 6570
1140 South State Street
Dover, Delaware 19901
(302) 678-8700

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 8 of 13 PagelD #: 11

       

EFiled: Dec 20 2018 04:33PKE¢

Transaction ID 62791171 ey

Case No. N18C-12-229 EMD
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

7
;

    
 

 

IN AND FOR KENT COUNTY
JEANETTE WRIGHT, )
) C.A, No.
Plaintiff, )
)
v. )
)
NATIONAL RAILROAD PASSENGER _ )
CORPORATION, D/B/A AMTRAK, ) TRIAL BY JURY OF
) TWELVE DEMANDED
Defendant. )

PLAINTIFF'S ANSWERS TO FORM 30 INTERROGATORIES

1. Give the name and present or last known residential and employment address and
telephone number of each eyewitness to the incident which is the subject of the litigation.

ANSWER: The Plaintiff does not have the name or other identifying information for any
eyewitness, except that one of Defendant’s employees, a security officer, approached her
after the accident and that employee stated she witnessed the fall. Plaintiff does not know
that employee’s name.

9. Give the name and present of last known residential and employment address and
telephone number of each person who has knowledge of the facts of the litigation.

 

ANSWER:

Jeanette Wright

Residential Address Employment Address

5700 Federal Court Drinker Biddle & Reath LLP
Upper Marlboro, MD 20772 1500 K Street, N.W., Ste. 1100
301-574-5537 Washington, DC 20005-1209

202-842-8800

The following medical providers have knowledge of the facts of the litigation. Their
residential addresses are unknown:

Gabriel L. Petruccelli, M.D., FAAOS
Greater Washington Orthopaedic Group
1400 Forest Glen Road, Ste. 400

 

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 9 of 13 PagelD #: 12

Silver Spring, MD 20910
301-589-3324

Sam Driben, NREMT
DEMRS

St. Francis Hospital
EMS

701 N, Clayton St.
Wilmington, DE 19805
302-471-4553

Michael C. Wiedner, M.D.

Christiana Care Health Services - Emergency Department
501 West 14" Street

Wilmington, DE 19801

302-733-1000

Kathleen Hogan, RN

Christiana Care Health Services - Emergency Department
501 West 14" Street

Wilmington, DE 19801

302-733-1000

Kathryn Y. Groner, M.D.

Christiana Care Health Services - Emergency Department
501 West 14" Street

Wilmington, DE 19801

302-733-1000

Min-Chul F, Shin, M.D.

Christiana Care Health Services — Emergency Department
501 West 14” Street

Wilmington, DE 19801

302-733-1000

Paige M. Furler, RN

Christiana Care Health Services — Emergency Department
501 West 14" Street

Wilmington, DE 19801

302-733-1000

Robert Hsu, M.D.

Christiana Care Health Services — Emergency Department
501 West 14™ Street

Wilmington, DE 19801

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 10 of 13 PagelD #: 13

302-733-1000

Gabriela K. Fioravanti, RN

Christiana Care Health Services - Emergency Department
501 West 14" Street

Wilmington, DE 19801

302-733-1000

Lealah Fremuth, PT

Pivot Physical Therapy — 18" Street
1150 18" Street NW

Suite Lower Level 4

Washington, D.C. 20036-3816
202-775-1777

3. Give the names of all persons who have been interviewed in connection with the

above litigation including the names and present or last known residential and
employment address and telephone numbers of the persons who made said interviews and
the names and present or last known residential and employment address and telephone
numbers of the persons who have the original and copies of the interview.

ANSWER: See answer to Question 2. All interviews were conducted by Schwartz &
Schwartz as part of confidential attorney-client communications, and are protected as
such.

4, Identify all photographs, diagrams or other representations made in connection with
the matter in litigation, giving the name and present or last known residential and
employment address and telephone numbers of the person having the original and copies
thereof. (In lieu thereof, a copy can be attached).

ANSWER: Plaintiff’s counsel possesses photographs of injuries, which will be produced.
once defense counsel enters an appearance.

5. Give the name, professional address and telephone number of all expert witnesses
presently retained by the party together with the dates of any written opinions prepared by
said expert. If an expert is not presently retained, describe the type of expert whom the
patty expects to retain in connection with the litigation.

ANSWER: No expert is presently retained. Plaintiff expects to retain one or more
medical experts in connection with this litigation.

6. Give a brief description of any insurance policy including excess coverage that is or
may be applicable to the litigation, including: a. the name and address of all companies
insuring the risk, b. the policy numbers, c. the types of insurance, d. the amounts of
primary, secondary and excess coverage.

 

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 11 of 13 PagelD #: 14

ANSWER: Plaintiff's insurance does not apply to the litigation.

7. Give the name, professional address and telephone number of all physicians,
chiropractors, psychologists, and physical therapists who have examined or treated you at
any time during the ten year period immediately prior to the date of the incident at issue
in this litigation.

ANSWER: Plaintiff is compiling a list of prior medical providers, and this will be
provided to the Defendant promptly upon completion.

SCHWARTZ & SCHWARTZ

By:_ /s/Gwendolyn M. Osborn-Gustavson
GWENDOLYN M. OSBORN-GUSTAVSON
Delaware Bar ID No. 6570
1140 South State Street
Dover, Delaware 19901
(302) 678-8700

 

 

 
Case 1:19-cv-00122-CFC-SRF Document1-1 Filed 01/22/19 Page 12 of 13 PagelD #: 15

 
  

EFiled: Dec 20 2018 04:33PIR¢

Transaction ID 62791171 st

Case No. N18C-12-229 EMD Wath
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE Pre

JEANETTE WRIGHT, )
) C.A. No.
Plaintiff, )
)
Vv. )
)
NATIONAL RAILROAD PASSENGER _ )
CORPORATION, TRADING AS )
AMTRAK, ) TRIAL BY JURY OF
} SIX DEMANDED
Defendant. )
PRAECIPE

TO: PROTHONOTARY
New Castle County Superior Court
500 North King Street
Wilmington, DE 19801

PLEASE DOCKET the within Complaint and issue a Summons.
Copies of the Summons and Complaint shall be served upon the Defendant,
National Railroad Passenger Corporation, trading as AMTRAK, by undersigned counsel

pursuant to Delaware’s Long Arm Statute.

SCHWARTZ & SCHWARTZ

By:_ /s/Gwendolyn M. Osborn-Gustayson
GWENDOLYN M. OSBORN-GUSTAVSON

Delaware Bar ID No, 6570
1140 South State Street
Dover, Delaware 19901
(302) 678-8700

 
Case 1:19-cv-00122-CFC-SRF Document 1-1 Filed 01/22/19 Page 13 of 13 PagelD #: 16

EFiled: Dec 20 2018 04:33P#
Transaction ID 62791171 AF Sea Be
Case No. N18C-12-229 EMD 4. Abie

IN THE SUPERIOR COURT OF THE STATE OF DELAWARE Ri. }

 

JEANETTE WRIGHT, )
) C.A. No.
Plaintiff, )
)
v. )
)
NATIONAL RAILROAD PASSENGER )
CORPORATION, TRADING AS J
AMTRAK, ) TRIAL BY JURY OF
) SIX DEMANDED
Defendant. )
SUMMONS
JHE STATE OF DELAWARE,
TO GWENDOLYN M. OSBORN-GUSTAVSON, ESQ.,
YOU ARE COMMANDED:

To summon the above named defendant, National Railroad Passenger Corporation, trading
as AMTRAK, so that, within 20 days after service hereof upon defendant, exclusive of the day of
service, defendant shall serve upon GWENDOLYN M. OSBORN-GUSTAVSON, ESQ,, plaintiffs
attorney, whose address is 1140 South State Strect, P.O. Box 541, Dover, DE 19903, an Answer to
the Complaint (and, if an affidavit of demand has been filed, an affidavit of defense).

To serve upon defendant a copy hereof and of the Complaint (and of the affidavit of
demand if any has been filed by plaintiff).

Dated:

 

Prothonotary

 

Per Deputy

TO THE ABOVE NAMED DEFENDANT:

Tn case of your failure, within 20 days after service hereof upon you, exclusive of the day of
service, to serve on plaintiff's attorney named above an Answer to the Complaint (and, ifan
affidavit of demand has been filed, an affidavit of defense), judgment by default will be rendered
against you for the relief demanded in the complaint (or in the affidavit of demand, if any).

Dated: -

 

Prothonotary

 

Per Deputy

 

 

 
